Citation Nr: 1429917	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  10-34 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to waiver of an overpayment in the amount of $17,348.00, to include the issue of the validity of the overpayment.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Senior Counsel


INTRODUCTION

The Veteran had active service from July 1979 to December 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which found that an overpayment had been created as a result of a $49,210.68 retroactive payment paid to the Veteran in July 2009.  The overpayment was reportedly in the amount of $17,348.


REMAND

The history of the reported overpayment is complicated by the fact that until 2001, the Veteran was required to have money withheld from his compensation payments as a result of his prior receipt of a Special Separation Benefit (SSB) from the military and the fact that his attorney was due a 20 percent contingency payment with respect to the retroactive payment that was determined to be owed to the Veteran.  However, the Board's confusion in this case does not arise out of the repayment of the SSB or the contingency fee.  Instead, it arises out of its inability to fully comprehend VA's oversight in this matter so as to be able to fully consider the relative fault of VA and the Veteran, if any, in the creation of the reported overpayment.  When the validity of the debt is challenged, a threshold determination must be made on that question prior to a decision on the waiver of indebtedness.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).  A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  38 C.F.R. § 1.911(c)(1) (2013); VAOPGCPREC 6-98 (1998), 63 Fed. Reg. 31264 (1998).  The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).  

After reviewing the various audits prepared in 2009, especially the original audit prepared in May 2009, the Board is able to at most establish the following:  The Veteran's new payment arising out of the increased award from the April 2009 rating decision resulted in total payments over the period of January 1, 1993, to April 21, 2009, of $92,436.90.  Without the increase, he would have otherwise been entitled to total payments over the same period of $53,465.30, resulting in entitlement to a net retroactive payment of $38,971.60.  After then subtracting out a 20 percent fee to the attorney, the Veteran was left with $31,862.88.  

The Board's above-noted assessment is also confirmed by both the RO's initial letter proposing the existence of an overpayment and its letter establishing the creation of the overpayment in December 2009.  It is the RO's explanation of the overpayment that the Board finds to be incomplete.

The RO asserts that of the $49,210.68 that the Veteran actually received in July 2009, $17,348.00 represents an overpayment of what he had already received based on the prior award over the period of January 1993 to November 1998.  However, based on the Board's review of the original accounting in May 2009, the Veteran's receipt of that amount was already considered in establishing the retroactive payment to which the Veteran was entitled.  Therefore, if that amount was subtracted out of the total benefits to which the Veteran was entitled, the Board is unclear that it should now be the subject of an overpayment.  Consequently, the Board finds that an effort should be made to obtain any and all documentation that supports the conclusion that the Veteran was paid twice for the period of January 1, 1993, to November 30, 1998, in the amount of $17,348.00.  The various itemizations of amounts paid and due to the Veteran have differing amounts and one has alterations in ink on the printed form that contains still different amounts.  Therefore, the Board finds that a paid-due audit should be finalized for the period in question from January 1993 to November 1998 that includes withholding amounts for attorney fees and service separation benefit offset.

Accordingly, the case is REMANDED for the following action:

1.  An effort should be made to obtain any and all documentation that supports the conclusion that the Veteran received double payment of her original compensation award for the period of January 1, 1993, to November 30, 1998, in the amount of $17,348.00.  If there is no other documentation available, that should be stated in a memorandum and that memorandum should be associated with the record.  The Veteran should also be given an additional opportunity to provide evidence or argument in support of the proposition that she did not receive double payment of her original compensation award for the period of January 1, 1993, to November 30, 1998, in the amount of $17,348.00.  The RO should provide a complete paid due audit for the period in question from January 1993 to November 1998, which shows the amount due and the amount paid for each month, which calculate withholding for attorney's fees, and which calculates withholding for the service separation benefit paid.

2.  After the above action is completed to the extent possible, readjudicate the issue of entitlement to waiver of an overpayment in the amount of $17,348.00, to include the issue of the validity of the overpayment.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

